Crew III, J.P.
Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered November 4, 2002, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the second degree and criminal sale of a controlled substance in the third degree (four counts).
Pursuant to a written plea memorandum, defendant pleaded guilty to criminal possession of a controlled substance in the second degree and four counts of criminal sale of a controlled substance in the third degree and was sentenced, pursuant to the agreement, to an indeterminate sentence of imprisonment of SVs years to life for the possession charge and 1 to 3 years for each of the sale charges, all sentences to run concurrently. Defendant now appeals.
Defendant failed to move to withdraw his plea or vacate his judgment of conviction and, thus, his challenge to the sufficiency of his plea has not been preserved for our review (see People v Santalucia, 19 AD3d 806, 807 [2005], lv denied 5 NY3d 856 [2005]). Nevertheless, were we to consider defendant’s challenge, we would find it to be without merit.
To the extent that defendant seeks resentencing pursuant to the provisions of Penal Law § 70.71, we need note only that such relief must be sought in the court that imposed the original sentence (see L 2005, ch 643, § 1). Finally, we have considered defendant’s remaining arguments and find them to be lacking in merit.
Feters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.